Exhibit 10.30

AMENDED AND RESTATED

WYNN RESORTS, LIMITED

2002 STOCK INCENTIVE PLAN

Effective as of May 17, 2011

1. Purposes of the Plan. The purposes of this Plan are:

(a) to attract and retain the best available personnel for positions of
substantial responsibility,

(b) to provide additional incentive to selected key Employees, Consultants and
Directors, and

(c) to promote the success of the Company’s business.

2. Definitions. For the purposes of this Plan, the following terms will have the
following meanings:

(a) “Administrator” means the Board or any of its Committees that administer the
Plan, in accordance with Section 4.

(b) “Applicable Laws” means the legal requirements relating to the
administration of and issuance of securities under stock incentive plans,
including, without limitation, the requirements of state corporations law,
federal and state securities law, federal and state tax law, and the
requirements of any stock exchange or quotation system upon which the Shares may
then be listed or quoted. For all purposes of this Plan, references to statutes
and regulations shall be deemed to include any successor statutes and
regulations, to the extent reasonably appropriate as determined by the
Administrator.

(c) “Board” means the Board of Directors of the Company.

(d) “Cause” shall have the meaning set forth in a Grantee’s employment or
consulting agreement with the Company (if any), or if not defined therein, shall
mean (i) acts or omissions by the Grantee which constitute intentional material
misconduct or a knowing violation of a material policy of the Company or any of
its subsidiaries, (ii) the Grantee personally receiving a benefit in money,
property or services from the Company or any of its subsidiaries or from another
person dealing with the Company or any of its subsidiaries, in material
violation of applicable law or Company policy, (iii) an act of fraud,
conversion, misappropriation, or embezzlement by the Grantee or his conviction
of, or entering a guilty plea or plea of no contest with respect to, a felony,
or the equivalent thereof (other than DUI), or (iv) any material misuse or
improper disclosure of confidential or proprietary information of the Company.

(e) “Change of Control” means the occurrence of any one of the following events:

(i) the direct or indirect acquisition by an unrelated “Person” or “Group” of
“Beneficial Ownership” (as such terms are defined below) of more than fifty
percent (50%) of the voting power of the Company’s issued and outstanding voting
securities in a single transaction or a series of related transactions;

(ii) the direct or indirect sale or transfer by the Company of substantially all
of its assets to one or more unrelated Persons or Groups in a single transaction
or a series of related transactions;

(iii) the consummation of the merger, consolidation or reorganization of the
Company with or into another corporation or other entity in which the Beneficial
Owners of more than fifty percent



--------------------------------------------------------------------------------

(50%) of the voting power of the Company’s issued and outstanding voting
securities immediately before such merger or consolidation do not own more than
fifty percent (50%) of the voting power of the issued and outstanding voting
securities of the surviving corporation or other entity immediately after such
merger, consolidation or reorganization; or

(iv) more than fifty percent (50%) of the members of the Company’s Board are
individuals who were neither members of the Board immediately following the
closing of the Company’s initial public offering nor individuals whose election
(or nomination for election) to the Board was approved by a vote of at least
fifty percent (50%) of the members of the Board immediately before such election
or nomination (“Approved Directors”).

For purposes of determining whether a Change of Control has occurred, the
following Persons and Groups shall not be deemed to be “unrelated”: (i) Stephen
A. Wynn, the spouse, siblings, children, grandchildren or great grandchildren of
Stephen A. Wynn, any trust primarily for the benefit of the foregoing persons,
or any affiliate of any of the foregoing persons, (B) any Person or Group
directly or indirectly having Beneficial Ownership of more than fifty percent
(50%) of the issued and outstanding voting power of Company’s voting securities
immediately before the transaction in question, (C) any Person or Group of which
the Company has Beneficial Ownership of more than fifty percent (50%) of the
voting power of the issued and outstanding voting securities immediately before
the transaction in question, and (D) any Person or Group of which more than
fifty percent (50%) of the voting power of the issued and outstanding voting
securities are owned, directly or indirectly, by Beneficial Owners of more than
fifty percent (50%) of the issued and outstanding voting power of the Company’s
voting securities immediately before the transaction in question. The terms
“Person,” “Group,” “Beneficial Owner,” and “Beneficial Ownership” shall have the
meanings used in the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder (the “Exchange Act”).

Notwithstanding the foregoing, an individual shall not be deemed to be an
Approved Director if such individual became a member of the Board as a result of
either an actual or threatened “Election Contest” (as described in Rule 14a-11
promulgated under the Exchange Act) or other actual or threatened solicitation
of proxies by or on behalf of anyone other than the Board (a “Proxy Contest”),
or as a result of an agreement to avoid or settle an Election Contest or Proxy
Contest.

(f) “Code” means the Internal Revenue Code of 1986, as amended. For all purposes
of this Plan, references to Code sections shall be deemed to include any
successor Code sections, to the extent reasonably appropriate as determined by
the Administrator.

(g) “Committee” means a Committee appointed by the Board in accordance with
Section 4.

(h) “Common Stock” means the common stock, $0.01 par value per share, of the
Company.

(i) “Company” means Wynn Resorts, Limited, a Nevada corporation.

(j) “Consultant” means any natural person, including an advisor, engaged by the
Company or a Parent or Subsidiary to render bona fide services and who is
compensated for such services, provided that the term “Consultant” does not
include (i) Employees, (ii) Directors who are paid only a director’s fee by the
Company or who are not compensated by the Company for their services as
Directors or (iii) any person who provides services in connection with the offer
or sale of securities in a capital-raising transaction, or who directly or
indirectly promotes or maintains a market for the securities of the Company.

(k) “Continuous Status as an Employee, Director or Consultant” means that the
employment, director or consulting relationship is not interrupted or terminated
by the Company,

 

2



--------------------------------------------------------------------------------

any Parent or Subsidiary, or by the Employee, Director or Consultant. Continuous
Status as an Employee, Director or Consultant will not be considered interrupted
in the case of: (i) any leave of absence approved by the Board or required by
Applicable Law, including sick leave, military leave, or any other personal
leave, provided, that for purposes of Incentive Stock Options, any such leave
may not exceed 90 days, unless reemployment upon the expiration of such leave is
guaranteed by contract (including certain Company policies) or statute;
(ii) transfers between locations of the Company or between the Company, its
Parent, its Subsidiaries or its successor, or (iii) in the case of a
Nonqualified Stock Option or Stock Award, the ceasing of a person to be an
Employee while such person remains a Director or Consultant, the ceasing of a
person to be a Director while such person remains an Employee or Consultant, or
the ceasing of a person to be a Consultant while such person remains an Employee
or Director.

(l) “Director” means a member of the Board.

(m) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.

(n) “Employee” means any person, including Officers and Directors employed as a
common law employee by the Company or any Parent or Subsidiary of the Company.
Neither service as a Director nor payment of a director’s fee by the Company
will be sufficient, in and of itself, to constitute “employment” by the Company.

(o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(p) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation, the National Market System
of NASDAQ, the Fair Market Value of a Share of Common Stock will be (A) the
closing sales price for such stock (or the closing bid, if no sales are
reported) as quoted on that system or exchange (or the system or exchange with
the greatest volume of trading in Common Stock) on the last market trading day
prior to the day of determination, or (B) any sales price for such stock (or the
closing bid, if no sales are reported) as quoted on that system or exchange (or
the system or exchange with the greatest volume of trading in Common Stock) on
the day of determination, as the Administrator may select, as reported in the
Wall Street Journal or any other source the Administrator considers reliable.

(ii) If the Common Stock is quoted on the NASDAQ System (but not on the NASDAQ
National Market System) or is regularly quoted by recognized securities dealers
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on (A) the last market trading day prior to the day of determination, or
(B) the day of determination, as the Administrator may select, as reported in
the Wall Street Journal or any other source the Administrator considers
reliable.

(iii) If the Common Stock is not traded as set forth above, the Fair Market
Value will be determined in good faith by the Administrator with reference to
the earnings history, book value and prospects of the Company in light of market
conditions generally, and any other factors the Administrator considers
appropriate, such determination by the Administrator to be final, conclusive and
binding.

(q) “Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, any person

 

3



--------------------------------------------------------------------------------

sharing the Grantee’s household (other than a tenant or employee), a trust in
which these persons (or the Grantee) control the management of assets, and any
other entity in which these persons (or the Grantee) own more than fifty percent
of the voting interests.

(r) “Grant Notice” shall mean a written notice evidencing certain terms and
conditions of an individual Option grant. The Grant Notice is part of the Option
Agreement.

(s) “Grantee” shall mean (i) any Optionee or (ii) any Employee, Consultant or
Director to whom a Stock Award has been granted pursuant to this Plan.

(t) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

(u) “NASDAQ” means the National Association of Securities Dealers, Ltd.
Automated Quotation System.

(v) “Nonqualified Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.

(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

(x) “Option” means a stock option granted under this Plan and, unless the
context otherwise requires, any term or provision of this Plan applicable to an
Option shall also apply to any Stock Appreciation Right granted under the Plan.

(y) “Option Agreement” means a written agreement between the Company and an
Optionee evidencing the terms and conditions of an individual Option grant. Each
Option Agreement is subject to the terms and conditions of this Plan.

(z) “Option Exchange Program” means a program in which outstanding Options
(including, for the avoidance of doubt, any Stock Appreciation Rights) with an
exercise price above the then Fair Market Value of a Share are surrendered in
exchange for Options or Stock Appreciation Rights with a lower exercise price,
other equity awards or cash, provided that an adjustment pursuant to Section 15
of this Plan shall not be deemed an Option Exchange Program.

(aa) “Optioned Stock” means the Common Stock subject to an Option.

(bb) “Optionee” means an Employee, Consultant or Director who holds an
outstanding Option.

(cc) “Parent” means a “parent corporation” with respect to the Company, whether
now or later existing, as defined in Section 424(e) of the Code.

(dd) “Plan” means this 2002 Stock Incentive Plan.

(ee) “Section” means, except as otherwise specified, a section of this Plan.

(ff) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 15.

(gg) “Stock Award” means an award or issuance of Shares or Stock Units made
under Section 13 of the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including without limitation continued employment or performance
conditions) and terms as are determined by the Administrator and expressed in
the agreement or other documents evidencing the Award (the “Stock Award
Agreement”).

 

4



--------------------------------------------------------------------------------

(hh) “Stock Unit” means a bookkeeping entry representing an amount equivalent to
the Fair Market Value of one Share, payable in cash, property or Shares. Stock
Units represent an unfunded and unsecured obligation of the Company, except as
otherwise provided for by the Administrator.

(ii) “Stock Appreciation Right” means a right that entitles the Grantee to
receive, in cash or Shares (as determined by the Administrator), value equal to
or otherwise based on the excess of (i) the Fair Market Value of a specified
number of Shares at the time of exercise over (ii) the aggregate exercise price
of the right, as established by the Administrator on the date of grant. Stock
Appreciation Rights may be granted to Grantees either alone (freestanding) or in
addition to or in tandem with other Options or Stock Awards granted under the
Plan and may, but need not, relate to a specific Option granted under the Plan.
Any Stock Appreciation Right granted in tandem with an Option may be granted at
the same time such Option is granted or at any time thereafter before exercise
or expiration of such Option. All Stock Appreciation Rights under the Plan shall
be granted subject to the same terms and conditions applicable to Options as set
forth in Sections 7 and 9 through 12 of the Plan; provided, however, that Stock
Appreciation Rights granted in tandem with a previously granted Option shall
have the terms and conditions of such Option. Subject to the provisions of
Sections 7 and 9 through 12 of the Plan, the Administrator may impose such other
conditions or restrictions on any Stock Appreciation Right as it shall deem
appropriate. Stock Appreciation Rights may be settled in Shares or cash as
determined by the Administrator.

(jj) “Subsidiary” means (i) a “subsidiary corporation” with respect to the
Company, whether now or later existing, as defined in Section 424(f) of the
Code, or (ii) a limited liability company, whether now or later existing, which
would be a “subsidiary corporation” with respect to the Company under
Section 424(f) of the Code if it were a corporation.

3. Stock Subject to the Plan. Subject to the provisions of Section 15 of the
Plan, the maximum aggregate number of Shares which may be issued under the Plan
will be 12,750,000 Shares of Common Stock. The Shares may be authorized, but
unissued, or reacquired Common Stock.

If an Option expires or becomes unexercisable without having been exercised in
full, or is surrendered pursuant to an Option Exchange Program, or if a Stock
Award shall be cancelled or surrendered or expire for any reason without having
been received in full, the Shares that were not purchased or received or that
were cancelled will become available for future grant or sale under the Plan
(unless the Plan has terminated). If the Company repurchases Shares which were
issued pursuant to the exercise of an Option or grant of a Stock Award, however,
those repurchased Shares will not be available for future grant under the Plan.

4. Administration of the Plan.

(a) Procedure.

(i) Composition of the Administrator. Unless the Board expressly resolves to the
contrary, the Plan will be administered only by a Committee, which will then
consist solely of persons appointed by the Board, each of whom are both
“non-employee directors” within the meaning of Rule 16b-3 promulgated under the
Exchange Act and “outside directors” within the meaning of Section 162(m) of the
Code; provided, however, the failure of the Committee to be composed solely of
individuals who are both “non-employee directors” and “outside directors” shall
not render ineffective or void any awards or grants made by, or other actions
taken by, such Committee.

(ii) Multiple Administrative Bodies. The Plan may be administered by different
bodies with respect to Directors, Officers who are not Directors, and Employees
and Consultants who are neither Directors nor Officers.

 

5



--------------------------------------------------------------------------------

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to that Committee, the Administrator will have the authority, in its discretion:

(i) to determine the Fair Market Value of the Common Stock, in accordance with
Section 2(o);

(ii) to select the Employees, Consultants or Directors to whom Options or Stock
Awards may be granted

(iii) to determine whether and to what extent Options or Stock Awards are
granted, and whether Options are intended as Incentive Stock Options or
Nonqualified Stock Options;

(iv) to determine the number of Shares to be covered by each Option or Stock
Award granted;

(v) to approve forms of Grant Notices, Option Agreements and agreements
governing Stock Awards;

(vi) to determine the terms and conditions, not inconsistent with the terms of
this Plan, of any grant of Options or Stock Awards, including, but not limited
to, (A) the Options’ exercise price, (B) the time or times when Options may be
exercised or Stock Awards will be vested, which may be based on performance
criteria or other reasonable conditions such as Continuous Status as an
Employee, Director or Consultant, (C) any vesting acceleration or waiver of
forfeiture restrictions, and any restriction or limitation regarding any Option,
Optioned Stock or Stock Award, based in each case on factors that the
Administrator determines in its sole discretion, including but not limited to a
requirement subjecting the Optioned Stock or Shares to (1) certain restrictions
on transfer (including without limitation a prohibition on transfer for a
specified period of time and/or a right of first refusal in favor of the
Company), and (2) a right of repurchase in favor of the Company upon termination
of the Grantee’s Continuous Status as an Employee, Director or Consultant;

(vii) to accelerate the vesting or exercisability of an Option or Stock Award;

(viii) to determine the terms and restrictions applicable to Options or Stock
Awards;

(ix) to modify or amend each Option or Stock Award, subject to Section 17(c);

(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option previously granted by the
Administrator;

(xi) to institute an Option Exchange Program, but only if such Option Exchange
Program has been pre-approved by the Company’s stockholders;

(xii) to construe and interpret the terms of this Plan;

(xiii) to prescribe, amend, and rescind rules and regulations relating to the
administration of this Plan; and

(xiv) to make all other determinations it considers necessary or advisable for
administering this Plan.

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all holders of
Options or Stock Awards. The Administrator shall not be required to exercise its
authority or discretion on a uniform or nondiscriminatory basis.

5. Eligibility. Options granted under this Plan may be Incentive Stock Options
or Nonqualified Stock Options, as determined by the Administrator at the time of
grant. Nonqualified Stock Options and Stock Awards may be granted to Employees,
Consultants and Directors. Incentive

 

6



--------------------------------------------------------------------------------

Stock Options may be granted only to Employees; provided, however, that
Incentive Stock Options shall not be granted to Employees of a Subsidiary that
is a limited liability company unless such limited liability company is
wholly-owned by the Company or by a Subsidiary that is a corporation. If
otherwise eligible, an Employee, Consultant or Director who has been granted an
Option or a Stock Award may be granted additional Options or Stock Awards.

6. Limitations on Grants of Incentive Stock Options. Each Option will be
designated in the Grant Notice as either an Incentive Stock Option or a
Nonqualified Stock Option. However, notwithstanding such designations, if the
Shares subject to an Optionee’s Incentive Stock Options (granted under all plans
of the Company or any Parent or Subsidiary), which become exercisable for the
first time during any calendar year, have a Fair Market Value in excess of
$100,000, the Options accounting for this excess will be treated as Nonqualified
Stock Options. For purposes of this Section 6, Incentive Stock Options will be
taken into account in the order in which they were granted, and the Fair Market
Value of the Shares will be determined as of the time of grant.

7. Limit on Annual Grants to Individuals. From and after such time as the
Company is required to be registered pursuant to Section 12 of the Exchange Act,
no Optionee may receive grants, during any fiscal year of the Company or portion
thereof, of Options which, in the aggregate, cover more than 1,500,000 Shares,
subject to adjustment as provided in Section 15. If an Option expires or
terminates for any reason without having been exercised in full, the unpurchased
shares subject to that expired or terminated Option will continue to count
against the maximum numbers of shares for which Options may be granted to an
Optionee during any fiscal year of the Company or portion thereof.

8. Term of the Plan. Subject to Section 21, this Plan will become effective upon
the earlier to occur of its adoption by the Board or its approval by the
shareholders of the Company as described in Section 21. It will continue in
effect for a term of twenty years unless terminated earlier under Section 17.
Unless otherwise provided in this Plan, its termination will not affect the
validity of any Option or Stock Award outstanding at the date of termination,
which shall continue to be governed by the terms of this Plan as though it
remained in effect.

9. Term of Option. The term of each Option will be stated in the Option
Agreement; provided, however, that in no event may the term be more than ten
years from the date of grant. In addition, in the case of an Incentive Stock
Option granted to an Optionee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent of the voting power of
all classes of capital stock of the Company or any Parent or Subsidiary, the
term of the Incentive Stock Option will be five years from the date of grant or
any shorter term specified in the Option Agreement.

10. Option Exercise Price and Consideration.

(a) Exercise Price of Incentive Stock Options. The exercise price for Shares to
be issued pursuant to exercise of an Incentive Stock Option will be determined
by the Administrator provided that the per Share exercise price will be no less
than 100% of the Fair Market Value per Share on the date of grant; provided,
further that in the case of an Incentive Stock Option granted to an Employee
who, at the time the Incentive Stock Option is granted, owns stock representing
more than ten percent of the voting power of all classes of capital stock of the
Company or any Parent or Subsidiary, the per Share exercise price will be no
less than 110% of the Fair Market Value per Share on the date of grant.

(b) Exercise Price of Nonqualified Stock Options. In the case of a Nonqualified
Stock Option, the exercise price for Shares to be issued pursuant to the
exercise of any such Option will be determined by the Administrator.

 

7



--------------------------------------------------------------------------------

(c) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions which must be satisfied before the Option may be
exercised. Exercise of an Option may be conditioned upon performance criteria or
other reasonable conditions such as Continuous Status as an Employee, Director
or Consultant.

(d) Form of Consideration. The Administrator will determine the acceptable form
of consideration for exercising an Option, including the method of payment. Such
consideration may consist partially or entirely of:

(i) cash;

(ii) to the extent permitted by Applicable Law, a promissory note made by the
Optionee in favor of the Company;

(iii) Shares issuable under the Option or owned by the Grantee that are retained
or delivered (either actually or by attestation) which have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which an Option will be exercised;

(iv) delivery of a properly executed exercise notice together with any other
documentation as the Administrator and the Optionee’s broker, if applicable,
require to effect an exercise of the Option and delivery to the Company of the
sale or loan proceeds required to pay the exercise price; or

(v) any other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws.

(e) No Repricing without Shareholder Approval. Other than in connection with a
change in the Company’s capitalization (as described in Section 15), the Company
may not, without the approval of shareholders, “reprice” any Options or Stock
Appreciation Rights. For purposes of this Plan, the term “reprice” means
reducing the exercise price of outstanding Options or Stock Appreciation Rights
or canceling outstanding Options or Stock Appreciation Rights with a purchase
price in excess of Fair Market Value in exchange for cash or new Options or
Stock Appreciation Rights with a lower exercise price or other Stock Awards.

11. Exercise of Option.

(a) Procedure for Exercise; Rights as a Shareholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at times
and under conditions determined by the Administrator and set forth in the Option
Agreement; provided, however, that an Option may not be exercised for a fraction
of a Share.

An Option will be deemed exercised when the Company receives: (i) written notice
of exercise (in accordance with the Option Agreement) from the person entitled
to exercise the Option, (ii) full payment for the Shares with respect to which
the Option is exercised, and (iii) all representations, indemnifications and
documents reasonably requested by the Administrator. Full payment may consist of
any consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and this Plan. Shares issued upon exercise of
an Option will be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the stock
certificate evidencing such Shares is issued (as evidenced by the appropriate
entry on the books of the Company or of a duly authorized transfer agent of the
Company), no right to vote or receive dividends or any other rights as a
shareholder will exist with respect to the Optioned Stock, notwithstanding the
exercise of the Option. Subject to the provisions of Sections 14, 18, and 19,
the Company will issue (or cause to be issued) such stock certificate promptly
after the Option is

 

8



--------------------------------------------------------------------------------

exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the stock certificate is issued, except as
provided in Section 15 of the Plan. Notwithstanding the foregoing, the
Administrator in its discretion may require the Company to retain possession of
any certificate evidencing Shares of Common Stock acquired upon exercise of an
Option, if those Shares remain subject to repurchase under the provisions of the
Option Agreement or any other agreement between the Company and the Optionee, or
if those Shares are collateral for a loan or obligation due to the Company.

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of this Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

(b) Termination of Employment or Consulting Relationship or Directorship. If an
Optionee holds exercisable Options on the date his or her Continuous Status as
an Employee, Director or Consultant terminates (other than because of
termination due to Cause, death or Disability), the Optionee may exercise the
Options that were vested and exercisable as of the date of termination for a
period of 90 days following such termination (or such other period as is set
forth in the Option Agreement or determined by the Administrator). If the
Optionee is not entitled to exercise his or her entire Option at the date of
such termination, the Shares covered by the unexercisable portion of the Option
will revert to the Plan, unless otherwise set forth in the Option Agreement or
determined by the Administrator. The Administrator may determine in its sole
discretion that such unexercisable portion of the Option will become exercisable
at such times and on such terms as the Administrator may determine in its sole
discretion. If the Optionee does not exercise an Option within the time
specified above after termination, that Option will expire, and the Shares
covered by it will revert to the Plan, unless otherwise set forth in the Option
Agreement or determined by the Administrator.

(c) Disability of Optionee. If an Optionee holds exercisable Options on the date
his or her Continuous Status as an Employee, Director or Consultant terminates
because of Disability, the Optionee may exercise the Options that were vested
and exercisable as of the date of termination for a period of 12 months
following such termination (or such other period as is set forth in the Option
Agreement or determined by the Administrator). If the Optionee is not entitled
to exercise his or her entire Option at the date of such termination, the Shares
covered by the unexercisable portion of the Option will revert to the Plan,
unless otherwise set forth in the Option Agreement or determined by the
Administrator. The Administrator may determine in its sole discretion that such
unexercisable portion of the Option will become exercisable at such times and on
such terms as the Administrator may determine in its sole discretion. If the
Optionee does not exercise an Option within the time specified above after
termination, that Option will expire, and the Shares covered by it will revert
to the Plan, unless otherwise set forth in the Option Agreement or determined by
the Administrator.

(d) Death of Optionee. If an Optionee holds exercisable Options on the date his
or her death, the Optionee’s estate or a person who acquired the right to
exercise the Option by bequest or inheritance may exercise the Options that were
vested and exercisable as of the date of death for a period of 12 months
following the date of death (or such other period as is set forth in the Option
Agreement or determined by the Administrator). If the Optionee is not entitled
to exercise his or her entire Option at the date of death, the Shares covered by
the unexercisable portion of the Option will revert to the Plan, unless
otherwise set forth in the Option Agreement or determined by the Administrator.
The Administrator may determine in its sole discretion that such unexercisable
portion of the Option will become exercisable at such times and on such terms as
the Administrator may determine in its sole discretion. If the Optionee’s estate
or a person who acquired the right to exercise the Option by bequest or
inheritance does not

 

9



--------------------------------------------------------------------------------

exercise an Option within the time specified above after termination, that
Option will expire, and the Shares covered by it will revert to the Plan, unless
otherwise set forth in the Option Agreement or determined by the Administrator.

(e) Termination for Cause. If an Optionee’s Continuous Status as an Employee,
Director or Consultant is terminated for Cause, then all Options (including any
vested Options) held by Optionee shall immediately be terminated and cancelled.

(f) Disqualifying Dispositions of Incentive Stock Options. If Common Stock
acquired upon exercise of any Incentive Stock Option is disposed of in a
disposition that, under Section 422 of the Code, disqualifies the holder from
the application of Section 421(a) of the Code, the holder of the Common Stock
immediately before the disposition will comply with any requirements imposed by
the Company in order to enable the Company to secure the related income tax
deduction to which it is entitled in such event.

12. Non-Transferability of Options.

(a) No Transfer. An Option may not be sold, pledged, assigned, hypothecated,
transferred, or disposed of in any manner other than by will or by the laws of
descent or distribution and may be exercised, during the lifetime of the
Optionee, only by the Optionee. Notwithstanding the foregoing, to the extent
that the Administrator so authorizes at the time a Nonqualified Stock Option is
granted or amended, (i) such Option may be assigned pursuant to a qualified
domestic relations order as defined by the Code, and exercised by the spouse or
former spouse of the Optionee who obtained such Option pursuant to such
qualified domestic relations order, or (ii) such Option may be assigned, in
whole or in part, during the Optionee’s lifetime to one or more Family Members
of the Optionee. Rights under the assigned portion may be exercised by the
Family Member(s) who acquire a proprietary interest in such Option pursuant to
the assignment. The terms applicable to the assigned portion shall be the same
as those in effect for the Option immediately before such assignment and shall
be set forth in such documents issued to the assignee as the Administrator deems
appropriate.

(b) Designation of Beneficiary. An Optionee may file a written designation of a
beneficiary who is to receive any Options that remain unexercised in the event
of the Optionee’s death. If a participant is married and the designated
beneficiary is not the spouse, spousal consent will be required for the
designation to be effective. The Optionee may change such designation of
beneficiary at any time by written notice to the Administrator, subject to the
above spousal consent requirement.

(c) Effect of No Designation. If an Optionee dies and there is no beneficiary
validly designated and living at the time of the Optionee’s death, the Company
will deliver such Optionee’s Options to the executor or administrator of his or
her estate, or if no such executor or administrator has been appointed (to the
knowledge of the Company), the Company, in its discretion, may deliver such
Options to the spouse or to any one or more dependents or relatives of the
Optionee, or if no spouse, dependent or relative is known to the Company, then
to such other person as the Company may designate.

(d) Death of Spouse or Dissolution of Marriage. If an Optionee designates his or
her spouse as beneficiary, that designation will be deemed automatically revoked
if the Optionee’s marriage is later dissolved. Similarly, any designation of a
beneficiary will be deemed automatically revoked upon the death of the
beneficiary if the beneficiary predeceases the Optionee. Without limiting the
generality of the preceding sentence, the interest in Options of a spouse of an
Optionee who has predeceased the Optionee or (except as provided in
Section 12(a) regarding qualified domestic relations orders) whose marriage has
been dissolved will automatically pass to the Optionee, and will not be
transferable by such spouse in any manner, including but not limited to such
spouse’s will, nor will any such interest pass under the laws of intestate
succession.

 

10



--------------------------------------------------------------------------------

13. Stock Awards.

(a) Grant. Subject to the express provisions and limitations of the Plan, the
Administrator, in its sole and absolute discretion, may grant Stock Awards to
Employees, Consultants or Directors for a number of shares of Common Stock on
such terms and conditions and to such Employees, Consultants or Directors as it
deems advisable and specifies in the respective grants. Subject to the
limitations and restrictions set forth in the Plan, an Employee, Consultant or
Director who has been granted an Option or Stock Award may, if otherwise
eligible, be granted additional Options or Stock Awards if the Administrator
shall so determine.

(b) Restrictions. The Administrator, in its sole and absolute discretion, may
impose restrictions in connection with any Stock Award, including without
limitation, (i) imposing a restricted period during which all or a portion of
the Common Stock subject to the Stock Award may not be sold, assigned,
transferred, pledged or otherwise encumbered (the “Restricted Period”),
(ii) providing for a vesting schedule with respect to such Common Stock such
that if a Grantee ceases to be an Employee, Consultant or Director during the
Restricted Period, some or all of the shares of Common Stock subject to the
Stock Award shall be immediately forfeited and returned to the Company. The
Administrator may, at any time, reduce or terminate the Restricted Period. Each
certificate issued in respect of shares of Common Stock pursuant to a Stock
Award which is subject to restrictions shall be registered in the name of the
Grantee, shall be deposited by the Grantee with the Company together with a
stock power endorsed in blank and shall bear an appropriate legend summarizing
the restrictions imposed with respect to such shares of Common Stock.

(c) Rights As Shareholder. Subject to the terms of any agreement governing a
Stock Award, the Grantee of a Stock Award shall have all the rights of a
shareholder with respect to the Common Stock issued pursuant to a Stock Award,
including the right to vote such Shares only after Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) under a Stock Award; provided,
however, that (i) dividends or distributions paid with respect to any such
Shares which have been issued but which have not vested shall be deposited with
the Company and shall be subject to forfeiture until the underlying Shares have
vested unless otherwise provided by the Administrator in its sole discretion,
and (ii) the Administrator shall specify whether dividends or dividend
equivalent amounts shall be paid or accrued with respect to the Shares subject
to any Stock Unit and may provide that such dividends are credited in the form
of additional Stock Units subject to the same terms and conditions as the Stock
Unit award. A Grantee shall not be entitled to interest with respect to the
dividends or distributions so deposited.

14. Withholding Taxes. The Company will have the right to take whatever steps
the Administrator deems necessary or appropriate to comply with all applicable
federal, state, local, and employment tax withholding requirements, and the
Company’s obligations to deliver Shares upon the exercise of an Option or in
connection with a Stock Award will be conditioned upon compliance with all such
withholding tax requirements. Without limiting the generality of the foregoing,
upon the exercise of an Option, the Company will have the right to withhold
taxes from any other compensation or other amounts which it may owe to the
Optionee, or to require the Optionee to pay to the Company the amount of any
taxes which the Company may be required to withhold with respect to the Shares
issued on such exercise. Without limiting the generality of the foregoing, the
Administrator in its discretion may authorize the Grantee to satisfy all or part
of any withholding tax liability by (a) having the Company withhold from the
Shares which would otherwise be issued in connection with a Stock Award or on
the exercise of

 

11



--------------------------------------------------------------------------------

an Option that number of Shares having a Fair Market Value, as of the date the
withholding tax liability arises, equal to or less than the amount of the
Company’s withholding tax liability, or (b) by delivering to the Company
previously-owned and unencumbered Shares of the Common Stock having a Fair
Market Value, as of the date the withholding tax liability arises, equal to or
less than the amount of the Company’s withholding tax liability.

15. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.

(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, if the outstanding shares of Common Stock are
increased, decreased, changed into or exchanged for a different number or kind
of shares or securities of the Company or a successor entity, or for other
property (including without limitation, cash), through reorganization,
recapitalization, reclassification, stock combination, stock dividend, stock
split, reverse stock split, spin off or other similar transaction, an
appropriate and proportionate adjustment will be made in the maximum number and
kind of shares as to which Options and Stock Awards may be granted under this
Plan. A corresponding adjustment changing the number or kind of shares allocated
to Stock Awards or unexercised Options which have been granted prior to any such
change will likewise be made. Any such adjustment in the outstanding Options
will be made without change in the aggregate purchase price applicable to the
unexercised portion of the Options but with a corresponding adjustment in the
price for each share or other unit of any security covered by the Option. Such
adjustment will be made by the Administrator, whose determination in that
respect will be final, binding, and conclusive.

Where an adjustment under this Section 15(a) is made to an Incentive Stock
Option, the adjustment will be made in a manner which will not be considered a
“modification” under the provisions of subsection 424(h)(3) of the Code.

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, to the extent that an Option had not been previously
exercised or a Stock Award had not previously vested, it will terminate
immediately prior to the consummation of such proposed dissolution or
liquidation. In such instance, the Administrator may, in the exercise of its
sole discretion, declare that any Stock Award shall become vested or any Option
will terminate as of a date fixed by the Administrator and give each Optionee
the right to exercise his or her Option as to all or any part of the Optioned
Stock, including Shares as to which the Option would not otherwise be
exercisable.

(c) Corporate Transaction. Upon a Change of Control, the Administrator, may, in
its sole discretion, do one or more of the following: (i) shorten the period
during which Options are exercisable (provided they remain exercisable for at
least 30 days after the date notice of such shortening is given to the
Optionees); (ii) accelerate any vesting schedule to which an Option or Stock
Award is subject; (iii) arrange to have the surviving or successor entity or any
parent entity thereof assume the Stock Awards and the Options or grant
replacement options with appropriate adjustments in the option prices and
adjustments in the number and kind of securities issuable upon exercise or
adjustments so that the Options or their replacements represent the right to
purchase the shares of stock, securities or other property (including cash) as
may be issuable or payable as a result of such transaction with respect to or in
exchange for the number of Shares of Common Stock purchasable and receivable
upon exercise of the Options had such exercise occurred in full prior to such
transaction; or (iv) cancel Options or Stock Awards upon payment to the
Optionees or Grantees in cash, with respect to each Option or Stock Award to the
extent then exercisable or vested (including, if applicable, any Options or
Stock Awards as to which the vesting schedule has been accelerated as
contemplated in clause (ii) above), of an amount that is the equivalent of the
excess of the Fair Market Value of the Common Stock (at the effective time of
the merger, reorganization, sale or other event) over (in

 

12



--------------------------------------------------------------------------------

the case of Options) the exercise price of the Option. The Administrator may
also provide for one or more of the foregoing alternatives in any particular
Option Agreement or agreement governing a Stock Award

16. Date of Grant. The date of grant of an Option or Stock Award will be, for
all purposes, the date as of which the Administrator makes the determination
granting such Option or Stock Award, or any other, later date determined by the
Administrator and specified in the Option Agreement. Notice of the determination
will be provided to each Grantee within a reasonable time after the date of
grant.

17. Amendment and Termination of the Plan.

(a) Amendment and Termination. The Board may at any time amend, alter or suspend
or terminate the Plan.

(b) Shareholder Approval. The Company will obtain shareholder approval of any
Plan amendment that increases the number of Shares for which Options or Stock
Awards may be granted, or to the extent necessary and desirable to comply with
Section 422 of the Code (or any successor statute) or other Applicable Laws, or
the requirements of any exchange or quotation system on which the Common Stock
is listed or quoted. Such shareholder approval, if required, will be obtained in
such a manner and to such a degree as is required by the Applicable Law or
requirement.

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of a Grantee, unless mutually
agreed otherwise between the Grantee and the Administrator. Any such agreement
must be in writing and signed by the Grantee and the Company.

18. Conditions Upon Issuance of Shares.

(a) Legal Compliance. Shares will not be issued in connection with a Stock Award
or pursuant to the exercise of an Option unless the exercise of such Option and
the issuance and delivery of such Shares will comply with all Applicable Laws,
and will be further subject to the approval of counsel for the Company with
respect to such compliance. Any securities delivered under the Plan will be
subject to such restrictions, and the person acquiring such securities will, if
requested by the Company, provide such assurances and representations to the
Company as the Company may deem necessary or desirable to assure compliance with
all Applicable Laws. To the extent permitted by Applicable Laws, the Plan and
Options and Stock Awards granted hereunder will be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

(b) Investment Representation. As a condition to the exercise of an Option or
grant of a Stock Award, the Company may require the person exercising such
Option or receiving such Stock Award to represent and warrant at the time of any
such exercise or receipt that the Shares are being acquired only for investment
and without any present intention to sell, transfer, or distribute such Shares.

19. Liability of Company.

(a) Inability to Obtain Authority. If the Company cannot, by the exercise of
commercially reasonable efforts, obtain authority from any regulatory body
having jurisdiction for the sale of any Shares under this Plan, and such
authority is deemed by the Company’s counsel to be necessary to the lawful
issuance of those Shares, the Company will be relieved of any liability for
failing to issue or sell those Shares.

 

13



--------------------------------------------------------------------------------

(b) Grants Exceeding Allotted Shares. If the Optioned Stock covered by an Option
or Shares subject to a Stock Award exceed, as of the date of grant, the number
of Shares which may be issued under the Plan without additional shareholder
approval, that Option or Stock Award will be contingent with respect to such
excess Shares, unless and until shareholder approval of an amendment
sufficiently increasing the number of Shares subject to this Plan is timely
obtained in accordance with Section 17(b).

(c) Rights of Participants and Beneficiaries. The Company will pay all amounts
payable under this Plan only to the Grantee, or beneficiaries entitled thereto
pursuant to this Plan. The Company will not be liable for the debts, contracts,
or engagements of any Grantee or his or her beneficiaries, and rights to cash
payments under this Plan may not be taken in execution by attachment or
garnishment, or by any other legal or equitable proceeding while in the hands of
the Company.

20. Reservation of Shares. The Company will at all times reserve and keep
available for issuance a number of Shares sufficient to satisfy this Plan’s
requirements during its term.

21. Shareholder Approval. Continuance of this Plan will be subject to approval
by the shareholders of the Company within 12 months before or after the date of
its adoption. Such shareholder approval will be obtained in the manner and to
the degree required under Applicable Laws. Options or Stock Awards may be
granted but Options may not be exercised prior to shareholder approval of the
Plan. If any Options or Stock Awards are so granted and shareholder approval is
not obtained within 12 months of the date of adoption of this Plan by the Board,
those Options or Stock Awards will terminate retroactively as of the date they
were granted.

22. Legending Stock Certificates. In order to enforce any restrictions imposed
upon Common Stock issued in connection with a Stock Award or upon exercise of an
Option granted under this Plan or to which such Common Stock may be subject, the
Administrator may cause a legend or legends to be placed on any certificates
representing such Common Stock, which legend or legends will make appropriate
reference to such restrictions, including, but not limited to, a restriction
against sale of such Common Stock for any period of time as may be required by
Applicable Laws. Additionally, and not by way of limitation, the Administrator
may impose such restrictions on any Common Stock issued pursuant to the Plan as
it may deem advisable.

23. No Employment Rights. Neither this Plan nor any Option or Stock Award will
confer upon a Grantee any right with respect to continuing the Grantee’s
employment or consulting relationship with the Company, or continuing service as
a Director, nor will they interfere in any way with the Grantee’s right or the
Company’s right to terminate such employment or consulting relationship or
directorship at any time, with or without cause.

24. Governing Law. The Plan will be governed by, and construed in accordance
with the laws of the State of Nevada (without giving effect to conflicts of law
principles).

 

14